J-S59034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

MELVIN METZ

                             Appellant                No. 3463 EDA 2015


                 Appeal from the PCRA Order October 13, 2015
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0903491-1996

BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD,* J.

JUDGMENT ORDER BY FITZGERALD, J.:                   FILED AUGUST 31, 2016

        Pro se Appellant, Melvin Metz, appeals from the order dismissing his

fourth Post Conviction Relief Act1 (“PCRA”) petition.     Appellant claims that

Alleyne v. United States, 133 S. Ct. 2151 (2013), applies retroactively to

his 1998 sentence. We affirm.

        We adopt the facts and procedural history set forth by the PCRA court.

See PCRA Ct. Op., 12/11/15, at 1-2.         Appellant timely appealed and the

court did not order him to comply with Pa.R.A.P. 1925(b).            Appellant

contends the court erred by not correcting his illegal sentence.      As noted

above, he asserts Alleyne applies retroactively to his case.




*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S59034-16


       Before addressing the merits of Appellant’s claim, our Supreme Court

has required this Court to examine whether we have jurisdiction to entertain

the underlying PCRA petition. See Commonwealth v. Fahy, 737 A.2d 214,

223 (Pa. 1999). “Our standard of review of a PCRA court’s dismissal of a

PCRA    petition   is   limited   to   examining   whether   the   PCRA   court’s

determination is supported by the evidence of record and free of legal error.”

Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en

banc) (citation omitted). A PCRA petition “must normally be filed within one

year of the date the judgment becomes final . . . unless one of the

exceptions in § 9545(b)(1)(i)-(iii) applies and the petition is filed within 60

days of the date the claim could have been presented.” Commonwealth v.

Copenhefer, 941 A.2d 646, 648 (Pa. 2007) (citations and footnote

omitted).

       After careful review of the parties’ briefs, the certified record, and the

PCRA court’s decision, we affirm on the basis of that decision. See PCRA Ct.

Op. at 3-4 (holding that Alleyne has no retroactive effect to cases in which

judgments of sentence had become final (citing Commonwealth v. Miller,

102 A.3d 998, 995 (Pa. Super. 2014)). More recently and definitively, our

Supreme Court held “Alleyne does not apply retroactively to cases pending

on collateral review . . . .” Commonwealth v. Washington, ___ A.3d ___,

2016 WL 3909088 at *8 (Pa. July 19, 2016). Having discerned no abuse of

discretion or law, we affirm the order below. See Wilson, 824 A.2d at 333.



                                        -2-
J-S59034-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/31/2016




                          -3-